Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  February 6, 2008                                                                     Clifford W. Taylor,
                                                                                                Chief Justice

  134481 & (4)                                                                        Michael F. Cavanagh
                                                                                      Elizabeth A. Weaver
                                                                                             Marilyn Kelly
                                                                                        Maura D. Corrigan
  In re:                                                                              Robert P. Young, Jr.
                                                                                      Stephen J. Markman,
                                                                                                     Justices
  The Honorable Norene S. Redmond                          SC: 134481
  Judge, 38th District Court
  Eastpointe, Michigan

  _________________________________________/

        On order of the court, the Judicial Tenure Commission has issued a Decision and
  Recommendation for Discipline, and the Honorable Norene S. Redmond has consented to
  the Commission’s finding of fact and its recommendation for discipline.

          As we conduct our de novo review of this matter, we are mindful of the standards
  set forth in In re Brown, 461 Mich 1291, 1292-1293 (2000):

           [E]verything else being equal:
           (1)    misconduct that is part of a pattern or practice is more serious than
           an isolated instance of misconduct;
           (2)   misconduct on the bench is usually more serious than the same
           misconduct off the bench;
           (3)    misconduct that is prejudicial to the actual administration of justice
           is more serious than misconduct that is prejudicial only to the appearance of
           propriety;
           (4)     misconduct that does not implicate the actual administration of
           justice, or its appearance of impropriety, is less serious than misconduct
           that does;
           (5)   misconduct that occurs spontaneously is less serious than
           misconduct that is premeditated or deliberated;
           (6)    misconduct that undermines the ability of the justice system to
           discover the truth of what occurred in a legal controversy, or to reach the
           most just result in such a case, is more serious than misconduct that merely
           delays such discovery;
                                                                                       2

      (7)     misconduct that involves the unequal application of justice on the
      basis of such considerations as race, color, ethnic background, gender, or
      religion are more serious than breaches of justice that do not disparage the
      integrity of the system on the basis of a class of citizenship.
      The JTC should consider these and other appropriate standards that it may
      develop in its expertise, when it offers its recommendations.
       In this case those standards are being applied to the following findings of the
Judicial Tenure Commission, which we adopt as our own:

      1.     Respondent is, and at all material times was, a judge, of the 38th
      District Court in Eastpointe, Michigan. With respect to Grievance No.
      06-16451, Respondent was sitting as a judge of the 41A District Court
      (Shelby Township) acting pursuant to Joint Local Administrative Order
      D37 2005-01J. As a judge, she is subject to all the duties and
      responsibilities imposed on her by the Michigan Supreme Court, and is
      subject to the standards for discipline set forth in MCR 9.104 and MCR
      9.205.
      Grievance No. 2006-16451
      2.      On January 14, 2006, Jeannine Somberg’s 16-year-old son,
      Nicholas, called 911 and reported that his mother hit him with a belt. The
      Shelby Township Police responded and noticed Nicholas had a red welt on
      his left arm. Nicholas refused to sign a statement.
      3.     Ms. Somberg, who was outside when the police arrived, was
      uncooperative with one of the officer’s attempts to have her go inside.
      When the officer tried to arrest her, she ran into the house and locked
      herself and her 12-year-old autistic son in the bathroom. She eventually
      exited the bathroom. The Shelby Township officers arrested her for
      domestic violence and for resisting arrest and obstruction of justice. The
      misdemeanor domestic violence charge carried a maximum sentence of 93
      days and the felony resisting arrest and obstruction of justice charge carried
      a maximum of two years prison.
      4.     The following day, Sunday, January 15, 2006, Respondent presided
      over a bond hearing for Ms. Somberg, who was unrepresented. Respondent
      set bond at $5,000.00/10%. Ms. Somberg, who had been transferred within
      the Macomb County Jail complex, awaited release upon her parents’
      payment of $500.
      5.     After the bond hearing, there was a disturbance in the adjacent
      hallway. Ms. Somberg’s 16-year-old son Nicholas referred to Respondent
      as an “asshole” out of the presence of Respondent and his mother. A law
      enforcement official relayed the incident to Respondent, who promptly
                                                                               3

went back on the record, approximately 15 minutes after the bond hearing
had ended. Respondent then raised Ms. Somberg’s bond to $25,000.00
cash/surety without knowledge or presence of Ms. Somberg, and without
citing MCR 6.106(H)(2)(a):
             THE COURT: This is the matter of Jeannine Lucido
      Somberg. Miss. [sic] Somberg had been before me this
      morning on a domestic violence case, involving her son, her
      16 year old [sic] son who was in the courtroom along with
      family members. I took the appropriate information set a
      conditional bond, and given the nature of what she told me,
      regarding a special needs son, I set the bond at $5,000.00, 10
      percent.
              Upon the bond being set, in the hallway, it came to my
      attention that there was an incident involving the sheriff’s
      department and Shelby Township Police Officers, in which
      the alleged victim in this matter, was threatening in his
      manner and tone, along with other family members, and the
      16 year old — was it the — the 16 year old [sic] proceeded to
      call me an asshole, in the officer’s presence, which then was
      brought to my attention as well. And given the circumstances
      in this matter, and given the possible violent, and assaultive
      nature, not only of the alleged victim, the family and the
      Defendant, the bond will be $25,000.00 cash surety only. All
      other terms and conditions apply.
[5a]. Respondent initially set bond for Ms. Somberg in the amount of
$5,000.00/10%. Minutes after Ms. Somberg had been removed, Ms.
Somberg’s 16-year-old son Nicholas was overheard in the hallway referring
to Respondent as an “asshole” by county officials, who reported the
incident to Respondent. Respondent went on the record 15 minutes after
the bond hearing had concluded and increased Ms. Somberg’s bond to
$25,000.00 cash or surety, referring to the “asshole” comment. Ms.
Somberg’s parents had already gone to pay the original $500.00 bond to get
her released, learned it had been changed to a $25,000.00 cash bond and
returned to court. Approximately half an hour later, Respondent went on
the record again with Ms. Somberg’s parents and son present. Nicholas
Somberg acknowledged he was the one at fault, and repeatedly asked to be
punished instead of his mother, either by being jailed or placed in juvenile
detention until Tuesday. Respondent castigated him for his behavior but
did not lower the bond or reinstate the original bond.
[5b]. Respondent asserted her decision to increase the bond was to
“protect” the family from potential domestic violence. She had, however,
                                                                                 4

already issued a no contact except for mental health order between Ms.
Somberg and Nicholas.
6.    At trial, a jury found Ms. Somberg not guilty of the underlying
charge of domestic violence, but guilty of resisting and obstructing.
Grievance No. 2006-16509
7.     James Braun was charged with two felonies: embezzlement from a
vulnerable adult and larceny in a building, along with Isaac Lovell. The
men had taken about $800 in cash from the premises and had given an
inflated estimate for a painting job to a 90-year-old woman. The woman
paid them approximately $3,000.00, which was excessive for the amount of
work done.
8.    The maximum sentence for the embezzlement count is 5 years
and/or $10,000.00. The maximum sentence for the larceny count is a
maximum of four years and/or $5,000.00.
9.     On June 29, 2005, Respondent arraigned James Braun in 38th
District Court.
10.    There were television cameras in the courtroom.
11.    Mr. Braun’s attorney, George Michaels, pointed out that Mr. Braun
had no prior adult or juvenile criminal record, no history of substance abuse
or addiction, had recently moved with his parents and wife to Ortonville,
Michigan, and would likely be sentenced to probation. He accordingly
asked for a low bond to be set. Mr. Braun provided Respondent with his
recently obtained Michigan telephone number, but had not yet changed his
driver’s license from Florida to Michigan.
12.     Eastpointe Police Department Detective Neil Childs stated that the
Police Department felt anyone who would take advantage of a 90-year-old
is a threat to the public, that the Police Department did not believe that Mr.
Braun had ties to the area because he gave the police officers a North Fort
Myers, Florida address and that Ortonville is not considered close, and that
the vehicle Mr. Braun was riding in with the co-Defendant had work orders
from Delaware. Detective Childs asked for the highest possible bond that
the Court felt was appropriate.
13.    Respondent set bond for Mr. Braun at $750,000.00.
14.    After the matter went to Circuit Court, the embezzlement-from-a-
vulnerable-adult and larceny-in-a-building charges against Mr. Braun were
dropped pursuant to a plea agreement. He pled no contest to a charge of
false pretenses and was sentenced to one year probation with credit for 12
days served.
                                                                                 5

15.    Isaac Lovell was charged with two felonies: embezzlement from a
vulnerable adult and larceny in a building, along with James Braun. The
men had taken about $800 in cash from the premises, and had given an
inflated estimate for a painting job to a 90-year-old woman. The woman
paid them approximately $3,000.00, which was excessive for the amount of
work done.
16.   The maximum sentence for the embezzlement count is 5 years
and/or $10,000.00. The maximum sentence for the larceny count is a
maximum sentence of four years and/or $5,000.00.
17.    On June 29, 2005, Respondent arraigned Isaac Lovell. Mr. Lovell’s
attorney, Michael J. Dennis, pointed out that Mr. Lovell had a minimal
prior criminal history, was married, had an 11-month-old child, and had
recently established ties with the community of Ortonville, Michigan,
having purchased a mobile home where he and his family lived in a trailer
park in a mobile home he had purchased.
18.     Eastpointe Police Department Detective Neil Childs pointed out that
Mr. Lovell’s criminal history dated back to 1996 in Florida for driving
while license suspended, 1998 (Osceola County) for domestic violence
battery, 2001 (Pinellas Park Police) for driving while license suspended, an
obstruction charge for failing to appear on the driving while license
suspended, 2004 for driving while license suspended in Orange County,
and 2004 driving under the influence and driving while license suspended.
On behalf of the Eastpointe Police Department, Detective Childs said that
they had to assure the alleged victim that she and the other residents of the
state that they will be protected [sic]. Detective Childs pointed out that Mr.
Lovell have [sic] given an out-of-state address to the officers. Detective
Childs expressed concerns about Mr. Lovell’s ties to the area and whether
or not he would return to court. Detective Childs also pointed out that Mr.
Lovell appeared in the NABI (“National Association of Bunco
Investigators”) book, by name, picture, and date of birth as a “traveler” who
has had contact with this type of activity at some point in his past.
19.    Respondent set bond for Mr. Lovell at $1,000,000.00.
[19a]. Respondent’s comment, in response to Mr. Braun’s attorney’s
observation that considering all the circumstances his client would
undoubtedly get probation, to the effect that it was a shame if convicted that
that was the case, contributed to the appearance that the grossly excessive
bails she set for Mr. Braun ($750,000) and Mr. Lovell ($1,000,000) were
intended to be punitive.
20.   After the matter went to circuit court, the embezzlement-from-a-
vulnerable-adult and larceny-in-a-building charges against Mr. Lovell were
                                                                                 6

dropped pursuant to a plea agreement. He pled no contest to a charge of
false pretenses and was sentenced to one year probation with credit for 12
days served.
Grievance Nos. 2006-16771 and 2007-16812
21.  Carmen Granata, a 23-year-old veterinarian technician, was cited on
November 5, 2006, for violating the city noise ordinance.
22.     Ms. Granata admitted hosting a large party. After attending a
concert some of the guests returned. Neighbors called the police to
complain about the noise. The police initially did not observe any
violations but advised Ms. Granata about the complaints. Some time
around 4:00 a.m., one of the guests went outside to use a cell phone, and
yelled or spoke loudly. The police, who were waiting in a car down the
street, approached and ticketed Ms. Granata.
23.    On November 21, 2006, Ms. Granata appeared before Respondent in
pro per. She pled guilty to the misdemeanor noise violation. Ms. Granata
had no prior criminal record. The maximum penalty for the ordinance
violation was 90 days and/or $500.00.
24.    During the hearing, Respondent read a petition from certain of Ms.
Granata’s neighbors who complained about the parties and the number of
guests who frequented Ms. Granata’s house, allegedly causing
disturbances. Respondent did not disclose that she knew some of the
neighbors. Respondent also read favorable letters from certain of Ms.
Granata’s neighbors into the record.
25.    Respondent allowed three of Ms. Granata’s neighbors who had
signed the petition, Jeffrey and Melissa Walsh, and Richard Jordan to speak
out about their past experiences with Ms. Granata. Respondent does not
contest that Richard Jordan was himself arrested in front of Ms. Granata’s
house for disorderly conduct and resisting arrest the night she was ticketed.
Neither Mr. Jordan nor law enforcement officials disclosed this fact to
Respondent on the record.
26.     Respondent referred to Ms. Granata’s neighbors as “the people who
built this damn city” and agreed with one of them, “I wouldn’t be scared of
them either. They’re just punks.” Respondent repeatedly referred to Ms.
Granata’s residence as a “flophouse” and how she would be “livid” by the
alleged activity.
27.    Respondent imposed a sentence upon Ms. Granata which included
fines and costs and two years reporting probation with the first 30 days
served in the Macomb County Jail, and several other strict terms, including,
but not limited to, reporting twice monthly, daily preliminary breath tests at
the police department and 38th District Court, subjection to home visits, 100
                                                                                      7

     hours of community service, no parties unless approved by the neighbors
     who signed the petition, and no one to spend the night at her home except
     Ms. Granata and her brother who reside there.
     [27a]. Notwithstanding the petition signed by some of the defendant’s
     neighbors complaining about parties at her house and the loud and
     occasionally gross behavior by some of the guests, Respondent repeatedly
     permitted neighbors who were present to interrupt and further challenge the
     23-year-old unrepresented defendant. Respondent failed to maintain
     appropriate decorum, engaged in similar conduct by echoing some of the
     neighbors’ comments and complaints regarding alleged incidents not part
     of the noise violation charge to which the defendant had pled guilty,
     contributing to the appearance that Respondent was motivated by personal
     ire and to seek public approbation in sentencing Ms. Granata as she did.
     28.   On November 28, 2006, Respondent granted Ms. Granata’s Ex-Parte
     Emergency Motion for Work Release. On December 4, 2006, Respondent
     denied Ms. Granata’s motion to set aside the plea.
      The standards set forth in Brown are also being applied to the following
conclusions of the Judicial Tenure Commission, which we adopt as our own:

     Respondent’s conduct, as drawn from the stipulated and found facts,
     constitutes:
     a.     Misconduct in office as defined by the Michigan Constitution of
     1963, as amended, Article VI, § 30 and MCR 9.205;
     b.     Conduct clearly prejudicial to the administration of justice, as
     defined by the Michigan Constitution of 1963, as amended, Article VI,
     § 30, and MCR 9.205;
     c.     Failure to establish, maintain, enforce and personally observe high
     standards of conduct so that the integrity and independence of the judiciary
     may be preserved, contrary to the Michigan Code of Judicial Conduct
     (“MCJC”), Canon 1;
     d.      Failure to bear in mind that the judicial system is for the benefit of
     the litigant and the public, not the judiciary, contrary to MCJC, Canon 1;
     e.     Conduct involving impropriety and the appearance of impropriety,
     thereby eroding public confidence in the judiciary, in violation of MCJC,
     Canon 2A;
     f.      Failure to respect and observe the law and to conduct oneself at all
     times in a manner which would enhance the public’s confidence in the
     integrity and impartiality of the judiciary, contrary to MCJC, Canon 2B;
                                                                                        8

      g.    Allowing family, social, or other relationships to influence judicial
      conduct or judgment, in violation of MCJC, Canon 2C;
      h.     Failure to be patient, dignified, and courteous to those being dealt
      with in an official capacity, contrary to MCJC, Canon 3A(3);
      i.     Failure to adopt the usual and accepted methods of doing justice;
      failure to avoid the imposition of humiliating acts or discipline, not
      authorized by law in sentencing; and failure to endeavor to conform to a
      reasonable standard of punishment, contrary to MCJC, Canon 3A(9);
      j.     Demonstrating a severe attitude toward witnesses, tending to prevent
      the proper presentation of the cause or ascertainment of the truth, and
      failure to avoid a controversial manner or tone in addressing litigants or
      witnesses, in violation of MCJC, Canon 3A(8);
      k.     Setting grossly excessive bail amounts and failing to appropriately
      and reasonably consider the provisions of MCR 6.106 regarding bond;
      l.     Setting harsh and excessive bail, and inflicting unusual punishment,
      contrary to Michigan Const. 1963, Art. I, § 16.
      m.     Setting harsh and excessive bail and inflicting unusual sentence, in
      violation of U.S. Const. Am. VIII: “Excessive bail shall not be required,
      nor excessive fines imposed, no cruel and unusual punishments inflicted.”
      n.   Persistent failure to treat persons fairly and courteously, contrary to
      MCR 9.205(B)(1)(c);
      o.   Conduct prejudicial to the administration of justice, in violation of
      MCR 9.104(1);
      p.    Conduct that exposes the legal profession or courts to obloquy,
      contempt, censure or reproach, contrary to MCR 9.104(2);
      q.     Conduct contrary to justice, in violation of MCR 9.104(A)(3); and
      r.    Conduct that violates the standards or rules of professional
      responsibility adopted by the Michigan Supreme Court, contrary to MCR
      9.104(4).
       After reviewing the Recommendation of the Judicial Tenure Commission, the
respondent’s consent, the standards set forth in Brown, and the above findings and
conclusions, we order that the Honorable Norene S. Redmond be publicly censured. This
order stands as our public censure.

      WEAVER, J., concurs and states as follows:
       I concur in the order of this Court agreeing with the recommendation of the
Judicial Tenure Commission that the respondent, the Honorable Norene S. Redmond, be
publicly censured on the basis of the findings of fact to which the respondent stipulated.
                                                                                                               9



       I write separately to note that the commission’s recommendation includes findings
based on facts to which the respondent did not stipulate. Specifically, paragraph 3 of the
settlement agreement states:

      3. The parties stipulate that a set of stipulated facts (“Stipulated Facts”)
      shall be presented to the Commission, which shall be the sole factual basis
      for the Commission’s decision and recommendation in this matter.
       Because the commission exceeded the scope of the agreement to which the
respondent stipulated by basing its recommendation on additional facts not included in
the original stipulation, the respondent would likely be relieved from her corresponding
promise to accept public censure. However, because the respondent has not challenged
the inclusion of additional facts beyond the facts to which she stipulated, I concur in the
order of public censure.

      CORRIGAN, J., joins the statement of WEAVER, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         February 6, 2008                    _________________________________________
       t0130                                                                 Clerk